UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6075


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SIDNEY EDWARD HUDDLESTON, III, a/k/a Eddy, a/k/a Sidney E.
Huddleston, III,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
Chief District Judge. (3:10-cr-00042-1; 3:11-cv-00403)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sidney Edward Huddleston, III, Appellant Pro Se. Lisa Grimes
Johnston, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sidney     Edward     Huddleston,       III,      seeks    to   appeal    the

district     court’s    order     accepting       the    recommendation        of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)           (2006).             A      certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this       standard       by       demonstrating       that

reasonable      jurists      would       find    that      the     district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on    procedural         grounds,       the     prisoner      must

demonstrate     both    that      the    dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Huddleston         has    not     made      the       requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3